DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/356,071, filed on June 23, 2021.
Drawings
The drawings were received on December 9, 2021.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it fails to summarize the salient elements and properties of the inventive system and of the composition of the inventive heat medium (i.e., there is no mention of the heat transfer medium within the system including an azole derivative and no mention of the heat transfer medium having an electric insulation property) as claimed and because it fails to mention the inventive method as claimed (i.e., thus failing to summarize the salient steps of the same as required).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 6 is objected to because of the following informalities:  “an air outside of a vehicle” in line 5 of claim 6 is grammatically and idiomatically informal when taken in context and should be replaced with “air outside of the vehicle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1 is an apparatus claim, but it nevertheless also recite various process limitations or action steps (i.e., “generates heat during charging and discharging” in lines 4-5 of the claim and “transfers the heat received from the battery” in lines 6-7 of the claim) which render indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom because it is not clear whether an infringing apparatus would infringe the claims as soon as such an apparatus is assembled or only once the infringing apparatus is placed in operation consistent with the process limitations in the claims. Recommend replacing the aforementioned limitations with corresponding intended use limitations or similar. Base claim 3 contains the same limitations and is similarly rendered indefinite thereby.
There is insufficient antecedent basis in the claims for the limitation “the heat received from the battery” [claim 1, lines 6-7]. Recommend replacing “the heat received from the battery” with “any heat received from the battery” or with “heat received from the battery”. 
Further with regard to base claim 1 as written, in addition to potentially there not being proper antecedent basis in the claims for the limitation “the heat” in each of lines 9 and 13 of the claim, it is also not clear to which previously recited heat each of these occurrences of the limitation “the heat” is intended to refer, thus further rendering indefinite the metes and bounds of protections sought by the claim and all claims depending therefrom. This same limitation appears in each of lines 7 and 11 of base claim 3 and thus renders indefinite claim 3 and all claims depending therefrom for the same reasons as above. Lastly, this same limitation appears in each of lines 12 and 17 of base claim 5 and thus renders indefinite claim 5 and all claims depending therefrom, also for the same reasons as above. 
Any claim not specifically mentioned is at least rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best can be understood in view of the indefiniteness of the claims, claim 1 through 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (Pub No. 2016/0318499 A1; made of record via IDS) in view of Wenderoth et al. (Pub. No. 2006/0027782 A1; made of record via IDS).
Yamanaka et al. (especially Figure 1) discloses a vehicular thermal management system (and its corresponding operation) essentially as claimed, including, for example: a chargeable vehicle driving battery in an EV (electric vehicle) that is inherently configured to be charged by an outside source (i.e., at least by a source external to the battery); a liquid water-based heat transfer medium (i.e., as evidenced by temperature sensors 75 through 77 each being referred to as a “water-temperature” sensor); a heat receiver/heat exchanger or battery temperature adjustment heat exchanger 20 that is configured to cause the heat transfer medium to receive heat through heat exchange with the battery (i.e., see paragraph [0059]), the heat receiver/heat exchanger or battery temperature adjustment heat exchanger 20 including a portion that is in contact with the heat transfer medium via flow path 48; a refrigerant heat exchanger or coolant cooler 14 that is configured to cause the heat transfer medium in flow path 41 to release heat through heat exchange with a refrigerant for a cooling cycle system or refrigerant cycle 31, the refrigerant heat exchanger or coolant cooler 14 including a portion that is in contact with the heat transfer medium via flow path 41; an air heat exchanger or radiator 13 that is configured to cause the heat transfer medium in flow path 43 to release heat through heat exchange with air outside of the vehicle, wherein the air heat exchanger or radiator 13 includes a portion that is in contact with the heat transfer medium via flow path 43; an oil heat exchanger that is included in the engine accessories 68 (i.e., see paragraph [0115]) that is configured to cause the heat transfer medium to receive heat through heat exchange with an oil for cooling a motor generator or engine 61, wherein the oil heat exchanger included in the engine accessories 68 includes a portion that is in contact with the heat transfer medium via flow path 62; and, an inverter heat exchanger or coolant heater 15 that is configured to cause the heat transfer medium to receive heat through heat exchange with an inverter 19, wherein the inverter heat exchanger  or coolant heater 15 includes a portion that is in contact with the heat transfer medium via flow path 42. 
While Yamanaka et al. only discloses a water-based coolant as the liquid heat transfer medium or coolant circulating through the inventive vehicular thermal management system for an electrically driven vehicle (and its corresponding operation), Yamanaka et al. does not disclose the liquid heat transfer medium or coolant as specifically including, in addition to water, an orthosilicic acid ester compatible with the liquid base material and an azole derivative, where the heat transfer medium further has an electric insulation property as recited in the claims of the instant application.  Yamanaka et al. also fails to disclose that the heat transfer medium has the specific electrical conductivity as recited in each of claims 2 and 4 of the instant application. Lastly, Yamanaka et al. also does not disclose that the various heat exchangers and the heat receiver are specifically to be made of a material containing aluminum per se as recited throughout the claims. 
However, it is known in the art, and taught by Wenderoth et al., for example, to use exactly such an aqueous heat transfer medium or coolant in cooling systems for cooling fuel cell or battery drives (i.e., including in vehicular thermal management systems for fuel cell or battery drive temperature management such as the one disclosed by Yamanaka et al.).  In Wenderoth et al., see, for example, at least paragraph [0022] (which discloses that the aqueous heat transfer medium contains both ortho-silicic esters and azole derivatives) and paragraph [0035] (which discloses that the electrical conductivity of the heat transfer medium is within the same range as that recited in the claims of the instant application). See also as claims 1 through 5 of Wenderoth et al.  
Regarding various heat exchangers being made of a material containing aluminum, the Examiner hereby takes Official Notice that the suitability of using aluminum and aluminum alloys for making heat exchangers (and particularly for making vehicular heat exchangers) is notoriously well-known in the art of heat transfer and in the art of making heat exchangers, and that aluminum is a desirable material because of the ready availability of aluminum, because of the high thermal conductivity associated with aluminum and its alloys, and because of the relatively light weight of aluminum and its alloys. Since Wenderoth et al. furthermore actually does disclose that aluminum is the preferred metal component in the cooling circulation systems and for radiators in the same (i.e., see paragraph [0007], it is additionally noted hereby that having all of the elements of a given thermal management fluid system (i.e., including all of the associated heat exchangers) made from the same or similar materials (i.e., such as aluminum and aluminum alloys) in order to minimize the potential for corrosion within the system during the lifetime of the fluid system. 
	Therefore, it would have been obvious to one skilled in the art at the time of filing of the instant application to modify the vehicular thermal management system of Yamanaka et al. by using an aqueous-based heat transfer medium or coolant including water and an orthosilicic acid ester plus an azole derivative as taught by Wenderoth et al., where furthermore the electrical conductivity of the heat transfer medium is within the range taught by Wenderoth et al., in order to help prevent both freezing and degradation/corrosion in the inventive thermal management system. 
And last but not least, it would have also been obvious to one skilled in the art at the time of filing of the instant application to modify the heat exchangers and heat receiver of Yamanaka et al. by specifically making these from aluminum or aluminum alloys, both as taught by Wenderoth et al. and as known in the art, in order to minimize corrosion within the system while both optimizing the heat transfer rate in the various heat exchangers and keeping these heat exchangers (and the corresponding thermal management system) relatively lightweight in order to minimize the weight of the inventive vehicular thermal management system such that the fuel efficiency of the vehicle on which it is installed is not adversely affected. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763